Citation Nr: 0618587	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  02-11 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased initial rating for an 
allergic reaction to non-steroidal anti-inflammatory 
medication, currently evaluated as 0 percent disabling.

2.  Entitlement to an increased initial rating for 
lumbosacral strain with degenerative joint disease, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for congenital 
dysplasia, right hip, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased rating for congenital 
dysplasia, left hip, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 13, 1977, to 
December 19, 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Seattle 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in February 2002.  The veteran was informed 
of this decision by a letter from the Denver, Colorado, RO 
also dated in February 2002, and the case has proceeded from 
that RO.  In February 2002, the RO (1) denied service 
connection for an allergic reaction to pain medication, (2) 
granted service connection for lumbosacral strain with 
degenerative joint disease and assigned a 10 percent rating 
effective from April 2001, (3) continued the 20 percent 
ratings for each of the veteran's hips, and (4) continued the 
evaluation of chondromalacia of the right knee at 10 percent.  
The veteran perfected an appeal as to items 1 through 3.  

The Board issued a decision in November 2003 remanding the 
issues of the hips, lumbosacral strain, and allergic reaction 
to the RO for additional development.  In a January 2006 
rating decision, the RO granted service connection for an 
allergic reaction to pain medication, increased the ratings 
for each of the veteran's hips to 30 percent, and increased 
the rating for lumbosacral strain to 20 percent.  

While the veteran has disagreed with the February 2006 rating 
for the allergic reaction to pain medication, neither the RO 
nor the Appeals Management Center (AMC) has issued the 
veteran a statement of the case with respect to that issue.

Inasmuch as the veteran has submitted evidence related to her 
service-connected chondromalacia of the right knee, and 
indicated in a document received at VA in February 2006 and 
another received in May 2006, that her right knee problem is 
worsening, that matter is not in appellate status.  It is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran recently sent in portions of VA treatment records 
for her back and bilateral hip claims dating through 2006.  
These have not been reviewed by the RO or the AMC, and they 
were not accompanied by a waiver of such review by the agency 
of original jurisdiction.  In response to a request for a 
waiver, the veteran indicated in May 2006 that she wanted her 
case remanded to the agency of original jurisdiction for 
review of this new evidence.  

The veteran also indicated that recent medical records from 
her treating VA doctors support her claim that the back and 
bilateral hips are more severe than currently rated.  She 
stated that total hip replacement has been recommended for 
her service-connected hip disorders.  She alleges that her 
back pain is worsening.  Records dated in December 2005 
indicate that she has been tentatively scheduled for hip 
replacement surgery in June 2006.  In May 2006, she indicated 
she still needed hip surgery but it was too risky due to her 
allergies.  A remand is necessary in order that copies of 
additional relevant records may be obtained.  See 38 C.F.R. 
§ 3.159(c)(1),(2) (2005).  

In light of the new evidence and the veteran's complaints, a 
VA examination should be obtained to determine the current 
severity of her service-connected bilateral hip and back 
disabilities.  See 38 C.F.R. § 3.159(c)(4) (2005).

As to the claim for an increased initial rating for an 
allergic reaction, the veteran submitted a notice of 
disagreement (NOD) alleging that she should be entitled to a 
compensable disability rating.  The filing of a NOD initiates 
the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  VA has not yet issued a Statement of the 
Case as to the issue of entitlement to a compensable rating 
for this service-connected disability.  38 C.F.R. § 19.26 
(2005).  The Board is, therefore, obligated to remand this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the 
claim of entitlement to an initial 
compensable rating for allergic reaction 
to non-steroidal anti-inflammatory 
medication.  The veteran should be 
advised of the necessity of filing a 
timely substantive appeal if she wants 
the Board to consider the claim.

2.  Obtain treatment records for the 
veteran's back and bilateral hip 
disorders from the Colorado Springs VA 
treatment facility and from Steven B. 
Wascow, M.D., dated since January 2006.  

3.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the severity of her bilateral 
hip and low back disabilities.  Send the 
claims folder to the examiner for review.  
The examiner is asked to indicate that 
her or she has reviewed the claims 
folder.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected congenital hip 
dysplasia of the hips and lumbosacral 
strain with degenerative joint disease. 

The examiner should note the range of 
motion for the lumbar spine and both hips 
and should state what is considered 
normal range of motion.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine or either 
hip is used repeatedly.  All limitation 
of function must be identified.   If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Finally, readjudicate the claims for 
increased ratings for the hips and the 
back, with application of all appropriate 
laws and regulations.  If the decision 
remains adverse to the veteran, she and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


